EX-10 3 ex10-2kmjcicam.htm CIC AMENDMENT FOR MR. JASTROW


AMENDMENT TO CIC AGREEMENT

        Kenneth M. Jastrow, II (the “Executive”) and Temple-Inland Inc. (the
“Company”) hereby agree that the Change in Control Agreement dated October 2,
2000, as amended by letter agreement dated August 12, 2002 (the “CIC
Agreement”), hereby is further amended as follows, effective asof this 11th day
of February 2005:

    1.        The following is inserted as a new sentence at the end of the
existing “Good Reason” definition:

  Notwithstanding the foregoing provisions of this definition of Good Reason,
any reason shall constitute “Good Reason” for the termination of the Executive’s
employment provided that the Executive gives a Notice of Termination in
connection therewith during the thirty (30) day period beginning six (6) months
after the Change in Control.


    2.        The following is substituted for the existing Section 6.1(B):

  For the three-year period immediately following the Date of Termination, the
Company shall arrange to provide the Executive and his dependents life,
short-term disability, long-term disability, travel accident, accidental death
and dismemberment, medical, dental and other health and welfare benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination or, if more favorable to the
Executive, those provided to the Executive and his dependents immediately prior
to the first occurrence of an event or circumstance constituting Good Reason, at
no greater cost to the Executive than the cost to the Executive immediately
prior to such date or occurrence; provided, however, that, unless the Executive
consents to a different method (after taking into account the effect of such
method on the calculation of “parachute payments” pursuant to Section 6.2
hereof), such health and welfare benefits shall be provided through a
third-party insurer; and provided further that, to the extent that medical and
dental benefits are provided pursuant to the Employment Agreement between the
Executive and the Company dated [DATE], 2005 (the “Employment Agreement”), such
provisions shall control and no medical and dental benefits shall be provided
pursuant to this Section 6.1(B). To the extent that health and welfare benefits
of the same type are received by or made available to the Executive during the
three-year period following the Executive’s Date of Termination (which such
benefits received by or made available to the Executive shall be reported by the
Executive to the insurance company or other appropriate party in accordance with
any applicable coordination of benefits provisions), the benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be made
secondary to such benefits; provided, however, that the Company shall reimburse
the Executive for the excess, if any, of the cost of such benefits to the
Executive over such cost immediately prior to the Date of Termination or, if
more favorable to the Executive, the first occurrence of an event or
circumstance constituting Good Reason.


    3.        The following is substituted for the existing Section 6.1(H):

  If the Executive would have become entitled to benefits under the Company’s
post-retirement health care or life insurance plans, as in effect immediately
prior to the Date of Termination or, if more favorable to the Executive, as in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, had the Executive’s employment terminated at any time
within three (3) years after the Date of Termination, the Company shall provide
such post-retirement health care or life insurance benefits to the Executive and
the Executive’s dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which benefits
described in subsection (B) of this Section 6.1 terminate, except that to the
extent that post-retirement health care benefits are provided pursuant to the
Employment Agreement, such provisions shall control and this Section 6.1(H)
shall apply only in respect of life insurance benefits.


    4.        The following is substituted for the existing third sentence of
Section 11:

  Except to the extent otherwise provided with respect to the Employment
Agreement in Sections 6.1(B) and 6.1(H), this Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by the Executive or
the Company; provided, however, that this Agreement shall supersede any
agreement setting forth the terms and conditions of the Executive’s employment
with the Company only in the event that the Executive’s employment with the
Company is terminated on or following a Change in Control, by the Company other
than for Cause or by the Executive for Good Reason.


        The Executive and the Company further agree that, except as modified by
the foregoing, the CIC Agreement shall remain in force and effect in accordance
with its terms.

        IN WITNESS WHEREOF, the Executive and the Company have hereto set their
hands as of the date first written above.

TEMPLE-INLAND INC.

By:   /s/ M. Richard Warner       Name:  M. Richard Warner
Title:  President


   /s/ Kenneth M. Jastrow, II         Kenneth M. Jastrow, II